DETAILED ACTION
Claims 1 – 18 have been presented for examination.  Claims 1, 11 – 12, 14 and 17 are currently amended. 
This office action is in response to submission of the amendments on 01/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Formal Matters
Applicant’s amendments overcome the claim 14 objections.  Therefore it is withdrawn.

Response to Rejections under 35 U.S.C. § 103
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “For example, no disclosure or suggestion can be found in the cited references of … wherein the task specifications include a machine type and wherein  …”

Applicant’s arguments with respect to the amended “wherein the tasks specifications include a machine type” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a (see Claim Rejections - 35 USC § 103).

Applicant argues: “In contrast to claim 1, Jager teaches a product-specific manufacturing plan that is independent of a plant or that is based on a currently existing plant set-up rather than an approach for planning a plant itself. See Jager at paragraphs [0036] and [0040], for example. Put another way, Jager is directed towards an approach for creating a product-specific manufacturing plan using existing plants without impacts on plans for a plant itself.” (emphasis added)

Applicant’s arguments with respect to Jager have been considered but are moot because the new ground of rejection does not rely on Jager for any teaching or matter specifically challenged in the argument.

Applicant argues: “However, no disclosure or suggestion can be found in Jiang of a method for planning a plant in a field of a beverage processing industry with at least one machine component … wherein the task specifications include a machine type …” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Pokorny (791) teaches a method for planning a plant in a field of a beverage processing industry with at least one machine component (Paragraph 56 - 57).  Further, a new grounds of rejection is made in view of Delgado-Arana (065) which teaches wherein the task specifications include a machine type (see Claim Rejections - 35 USC § 103).

“However, no disclosure or suggestion can be found in Pokorny of a method for planning a plant in a field of a beverage processing industry with at least one machine component ... comprising: generating at least one virtual 3D-machine measurement sheet from the at least one configured machine component, “wherein the task specifications include a machine type …” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Jiang teaches generating at least one associated virtual 3D-machine measurement sheet from the at least one configured machine component (Page 486, Left and Figure 1 and Figure 6).  Further, a new grounds of rejection is made in view of Delgado-Arana (065) which teaches wherein the task specifications include a machine type (see Claim Rejections - 35 USC § 103).

Applicant argues: “Applicant further submits that Wang and Finding also fail to cure the above discussed deficiencies of Jager, Jiang, and Pokorny … However, no disclosure or suggestion can be found in Wang and Finding of the above discussed features as claimed in claim 1”

Applicant’s arguments are not persuasive based on the preceding remarks.

Applicant argues: “Applicant notes this is not an attack on the references individually. Rather, the point is that since each of the cited references fails to disclose or suggest the above-discussed 

Applicant’s arguments with respect to Jager have been considered but are moot because the new ground of rejection does not rely on Jager for any teaching or matter specifically challenged in the argument.  The Arguments with respect to Jiang and Pokorny amount to attacking references individually where the rejections are based on combinations of references (see Claim Rejections - 35 USC § 103).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Moreover, Applicant submits the above differences to be substantial. For example, since the cited references fail to include a machine type in task specifications used for configuring at least one machine component, and generating a 3D-machine measurement sheet that comprises a geometrical model and the machine type …”

Applicant’s arguments are not persuasive based on the preceding arguments, and Jiang which teaches generating at least on virtual 3D-machine measurement sheet comprises a geometrical model and further information include a machine type (see Claim Rejections - 35 USC § 103).

Applicant argues: “Turning now to claims 11, 12, 14, and 17, Applicant has amended claims 11, 12, 14, and 17 to include similar subject matter as claim 1. For example …
Therefore, Applicant submits that similar arguments as presented above with respect to claim I also apply to claims 11, 12, 14, and 17”

Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 – 13 and 17 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regard to claim 12 (and similarly for claim 17), it recites “automatically generate associated virtual 3D-machine measurement sheets from the task specifications”.  It is explicitly disclosed that the automatically generating is from configured machine components “at a stationary computer”, and there is disclosed a user sitting at a stationary computer (i.e. the automatic portion is disclosed as being from manually configured machine components determined from task specifications) (see the instant application Paragraph 63 “Subsequently, the software automatically generates, from the configured machine components Ml, Tl, M2, the associated virtual 3D-machine measurement sheets according to step 111 as data records”, and Paragraph 40 “FIG. 2 shows an exemplified embodiment of a stationary computer according to the present disclosure at the site of the manufacturer of the plant in the field of the beverage processing industry for carrying out partial steps of the method of FIG. 1 in a perspective representation.”, and Paragraph 45-46 “Subsequently, an operator, for example a product specialist, configures the individual machine components and determines their exact geometry thereby … Since, among other things, the geometry of the respective machine components are determined with the configuration, now a corresponding geometrical model may be generated for each virtual 3D-machine measurement sheet”).  Therefore, to the extent that the generated associated virtual 3D-machine measurements sheets are automatically generated directly from the task specifications and/or prior to manually configuring machine components, there is insufficient disclosure to demonstrate that Applicant had possession of this subject matter at the time of filing.  The limitation is interpreted for the prior art search as automatically generating the associated virtual 3D-machine measurements sheets after manually configured machine components.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 13 and 17 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 11, it recites “the tasks specifications” in “wherein the task specifications include a machine type”.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited tasks specifications.  The limitation is interpreted as recited “a” task specification for the prior art search.

With regard to claim 12 (and similarly for claim 17), it recites “automatically generate associated virtual 3D-machine measurement sheets from the task specifications”.  It is explicitly disclosed that the automatically generating is from configured machine components “at a stationary computer”, and there is disclosed a user sitting at a stationary computer (i.e. the automatic portion is disclosed as only being from configured machine components, where the configured machine components could be manually determined from task specifications) (see the instant application Paragraph 63, and Paragraph 40, and Paragraph 45-46).  Therefore it is unclear if the associated virtual 3D-machine measurement sheets are automatically generated directly from the task specification (i.e. excluding manual generation starting from the task specification), or if the associated virtual 3D-machine measurements sheets can be automatically generated indirectly from the task specification (i.e. based on manually configured machines components from the task specifications).  The after manually configured machine components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. “An AR-based hybrid approach for facility layout planning and evaluation for existing shop floors” in view of Delgado-Arana, E. (US 2018/0032065) (henceforth "Delgado-Arana (065)”), and further in view of Pokorny et al. (US .

With regard to claim 1, Jiang teaches a method for planning a plant with at least one machine component, (Jiang Page 458, Right “Section 6 introduces the AHFLE system (an AR-based hybrid approach to facility layout planning and evaluation), which implements the virtual model construction technique and the GMCC method”, and Figure 12 show a machine component being placed 
    PNG
    media_image1.png
    259
    313
    media_image1.png
    Greyscale
)
generating at least one virtual 3D-machine measurement sheet from at least one configured machine component; (Jiang Page 468, Left “Virtual models of the new facilities to be laid out need to be constructed a priori. These models will be augmented onto the real shop floor for manipulation during the planning process”, and Figure 1 3D virtual models are inputs to an augmented shop floor 
    PNG
    media_image2.png
    553
    829
    media_image2.png
    Greyscale
, and Figure 6 the virtual model has a place in an actual shop floor (associated virtual 3D-machine measurement sheet) 
    PNG
    media_image3.png
    446
    669
    media_image3.png
    Greyscale
)
capturing real surroundings for the installation of at least one configured machine component with a camera system; and (Jiang Figure 3 
    PNG
    media_image4.png
    336
    445
    media_image4.png
    Greyscale
, and Figure 9 and Page 470, Left “The hardware setup of the system is provided in Fig. 9. A head-mounted display (HMD) is used to capture live video streams and display the results to the users. The users can walk around the shop floor while they use AHFLE to design the layout plans” 
    PNG
    media_image5.png
    315
    377
    media_image5.png
    Greyscale
)
arranging the at least one virtual 3D-machine measurement sheet virtually in the captured real surroundings. (Jiang Figure 12 shows virtual machine models alongside real machines in a single image to detect collision, as if the virtual model were alongside the real machine 
    PNG
    media_image6.png
    498
    293
    media_image6.png
    Greyscale
)
wherein the at least one virtual 3D-machine measurement sheet comprises a geometrical model and further information, the further information including a machine type (Jiang Figure 12 the virtual machine model has a bounding box (i.e. a simplified geometric representation defining a closed surface), and the bounding box is translucent such that the underlying model is also visible, where the underlying model implicitly corresponds to a machine type, and Table 2 the underlying model visible inside the bounding box would readily be identifiable as a machine type 
    PNG
    media_image7.png
    365
    766
    media_image7.png
    Greyscale
)

Jiang further teaches:
defining the layout optimization criteria based on task requirements (Jiang Page 460, Left criteria and constraints are defined based on task requirements, and Figure 10 
    PNG
    media_image8.png
    163
    220
    media_image8.png
    Greyscale
, and Table 2 
    PNG
    media_image9.png
    165
    452
    media_image9.png
    Greyscale
, and Figure 4 
    PNG
    media_image10.png
    300
    696
    media_image10.png
    Greyscale
)

Jiang does not appear to explicitly disclose that the machine components are configured based on task specifications; and wherein the task specifications include a machine type.

However Delgado-Arana (065) teaches:
wherein the at least one machine component is configured based on task specifications; wherein the task specifications include a machine type (Delgado-Arana (065) Paragraph 24 machines are configured based on the specific product batch scheduled to be manufactured “producing manufacturing schedules that reduce or limit changeover times by sequencing products having the same or similar product geometry to form production batches … thereby reducing idle time caused by changing or adjusting machines or tools in the process.”, and Paragraph 30 the particular batch can be linked to a machine type “Each machine type may be limited to processing a subset of product families and has a unique processing time for each product family”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang with the method of configuring machines based on the specific product batch being manufactured disclosed by Delgado-Arana (065).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently manufacture the product (Delgado-Arana (065) Paragraph 24).

Jiang in view of Delgado-Arana (065) does not appear to explicitly disclose: that the plant planning is for a plant in the beverage processing industry.

However Pokorny (791) teaches:
a method for planning a plant in a field of a beverage processing industry with at least one machine component (Pokorny (791) Paragraph 56-57 beverage processing machines are arranged as variations using virtual reality “According to an embodiment of the invention at least a part of the machines is arranged as one of the following machines: bottle erecting machine; material filling machine; cap sorting machine; cap aligning machine; bottle sealing machine … a building and/or the machine arrangement components of a machine arrangement as well as a virtual/reality planning system enables rapid and economic design or variation of a packaging line.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065) with the method of forming variations of machines in a packaging line disclosed by Pokorny (791).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently analyze the results of the variations in the machine components (Pokorny (791) Paragraph 49 “In this way it is possible to very simply and quickly carry out virtual displacement of elements of a process line in their physical arrangement and to calculate the result of the displacement and represent it to a user with respect to the external appearance within a virtual/reality environment”)

With regard to claim 11, Jiang teaches a computer system, the computer system comprising: (Jiang Page 471, Left “The AHFLE system is implemented on a laptop with a 2.56-GHz processor and an NVIDIA GeForce 9600 M GT video card”)
generate at least one virtual 3D-machine measurement sheet from at least one configured machine component, (Jiang Page 468, Left “Virtual models of the new facilities to be laid out need to be constructed a priori. These models will be augmented onto the real shop floor for manipulation during the planning process”, and Figure 1 3D virtual models are inputs to an augmented shop floor 
    PNG
    media_image2.png
    553
    829
    media_image2.png
    Greyscale
, and Figure 6 the virtual model has a place in an actual shop floor (associated virtual 3D-machine measurement sheet) 
    PNG
    media_image3.png
    446
    669
    media_image3.png
    Greyscale
)
capture real surroundings for an installation of at least one configured machine component with a camera system, and (Jiang Figure 3 
    PNG
    media_image4.png
    336
    445
    media_image4.png
    Greyscale
, and Figure 9 and Page 470, Left “The hardware setup of the system is provided in Fig. 9. A head-mounted display (HMD) is used to capture live video streams and display the results to the users. The users can walk around the shop floor while they use AHFLE to design the layout plans” 
    PNG
    media_image5.png
    315
    377
    media_image5.png
    Greyscale
)
arrange the at least one virtual 3D-machine measurement sheet virtually in the captured real surroundings, and (Jiang Figure 12 shows virtual machine models alongside real machines in a single image to detect collision, as if the virtual model were alongside the real machine 
    PNG
    media_image6.png
    498
    293
    media_image6.png
    Greyscale
)
wherein the computer system comprises at least one stationary computer and a mobile computer which are interconnected via a network data connection (Jiang Page 459, Right the components are implemented as a web-based (via a network data connection) client/server framework (stationary computer) “A web-based client/server framework was developed. As the layout plans are rendered in the real shop floor, the operators will evaluate these plans remotely on-site in the AR environment and provide feedback to the planners.”, and Page 470, Left and Figure 9 the user carries a laptop connected to the camera 
    PNG
    media_image11.png
    236
    281
    media_image11.png
    Greyscale
)
wherein the at least one virtual 3D-machine measurement sheet comprises a geometrical model and further information, the further information including a machine type (Jiang Figure 12 the virtual machine model has a bounding box (i.e. a simplified geometric representation defining a closed surface), and the bounding box is translucent such that the underlying model is also visible, where the underlying model implicitly corresponds to a machine type, and Table 2 the underlying model visible inside the bounding box would readily be identifiable as a machine type 
    PNG
    media_image7.png
    365
    766
    media_image7.png
    Greyscale
)

Jiang does not appear to explicitly disclose: wherein the task specifications include a machine type.

However Delgado-Arana (065) teaches:
wherein the task specifications include a machine type (Delgado-Arana (065) Paragraph 24 machines are configured based on the specific product batch scheduled to be manufactured “producing manufacturing schedules that reduce or limit changeover times by sequencing products having the same or similar product geometry to form production batches … thereby reducing idle time caused by changing or adjusting machines or tools in the process.”, and Paragraph 30 the particular batch can be linked to a machine type “Each machine type may be limited to processing a subset of product families and has a unique processing time for each product family”)
(Delgado-Arana (065) Paragraph 24)

Jiang in view of Delgado-Arana (065) does not appear to explicitly disclose: at least one storage medium readable by the computer system, the at least one storage medium comprising instructions readable by the computer system and which, are executable by the computer system to instruct the computer system to

However Pokorny teaches:
at least one storage medium readable by the computer system, the at least one storage medium comprising instructions readable by the computer system and which, are executable by the computer system to instruct the computer system to: (Pokorny (791) Paragraph 3 simulation software runs on a computer “A commercially available simulation program is described in http://www.ika.tz-dd.de; Mar. 20, 2003. This provides computer-assisted simulation of a machine arrangement, also termed process line in the following, having a plurality of processing machines coupled together”, and Paragraph 18 a simulation program is stored on a memory “A simulation device similarly provided in the machine simulation arrangement comprises … a fourth memory for storage of a simulation program.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065) with the computing system to implement optimizing a factory layout disclosed by Pokorny (791).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently analyze the results of the variations in the machine components (Pokorny (791) Paragraph 49 “In this way it is possible to very simply and quickly carry out virtual displacement of elements of a process line in their physical arrangement and to calculate the result of the displacement and represent it to a user with respect to the external appearance within a virtual/reality environment”)

With regard to claim 6, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the methods of parent claim 1, and further teaches:
wherein the capturing of the real surroundings and the virtual arrangement of the at least one virtual 3D-machine measurement sheet are accomplished in the captured real surroundings by means of 
a mobile computer, preferably with a laptop computer, (Jiang Figure 9 the user has a laptop)
a tablet computer, 
data goggles, or with (Jiang Figure 9 the user has a head mounted display)
a smartphone.

With regard to claim 8, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and further teaches:
wherein the virtual 3D-machine measurement sheets are shifted and/or rotated during the arranging with respect to the captured real surroundings to run through different machine arrangements for installation variations. (Jiang Page 460, Right “Throughout the modeling procedure, a transformation matrix is provided to the users to allow them to manipulate the models to achieve translation, rotation, and scaling of the models.”, and Figure 12 the virtual modeled object overlaid on the captured real surrounding is associated with a numerical position in a set of global coordinates  
    PNG
    media_image12.png
    641
    243
    media_image12.png
    Greyscale
)

With regard to claim 9
wherein the virtual arrangement of the at least one virtual 3D-machine measurement sheet is checked in the captured real surroundings for a collision with at least one other object. (Jiang Figure 12 collisions are detected 
    PNG
    media_image13.png
    211
    261
    media_image13.png
    Greyscale
)

With regard to claim 10, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and further teaches:
wherein the real surroundings are captured as at least one camera image, and (Jiang Figure 12 virtual machines are superimposed on a real image of the factory floor 
    PNG
    media_image13.png
    211
    261
    media_image13.png
    Greyscale
)
wherein the at least one virtual 3D-machine measurement sheet is perspectively arranged with respect to the at least one camera image. (Jiang Figure 12 shows two different perspectives of the same virtual machines superimposed on a real image of a factory floor  
    PNG
    media_image14.png
    209
    497
    media_image14.png
    Greyscale
)

Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791), and further in view of Wang et al. “Integrating Simulation Optimization with VR for Facility Layout Evaluation” (henceforth “Wang (Integrating)”).  Jiang, Delgado-Arana (065), Pokorny (791) and Wang (Integrating) are analogous art since they are in the same field of factory planning, and since they solve the same problem of determining an optimum factory plan.

With regard to claim 2, Jiang in view Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and further teaches:
wherein there are a plurality of machine components, and wherein a manufacturer configures several of the plurality of the machine components and (Delgado-Arana (065) Paragraph 24 multiple machines and/or tools are adjusted during the manufacturing of the products by the manufacturer)
wherein the associated virtual 3D-machine measurement sheets are transmitted a plant operator and are optionally virtually arranged in the captured real surroundings (Jiang Page 459, Right the components are implemented as a web-based (via a network data connection) client/server framework (data transmitted to and from) “A web-based client/server framework was developed. As the layout plans are rendered in the real shop floor, the operators will evaluate these plans remotely on-site in the AR environment and provide feedback to the planners.”)

Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) does not appear to explicitly disclose: that the associated virtual 3D-machine measurement sheets are stored in a database as alternatives.

However Wang (Integrating) teaches:
stores the associated virtual 3D-machine measurement sheets for a plant operator as alternative machine variations in a database, and (Wang (Integrating) Page 389, Right a user selects models from a database (stored in a database) “Each machine in the module is represented by a 2D model corresponding to a three –dimensional (3D) model used in the VR system. These models are stored in the model database.  When designers design the layout, they just select the model to be used in the model database by drag and drop.”, and Page 392, Left the selected models are used to create a layout design (alternative machine variations) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) with the method of selecting machine models from a database for a layout design disclosed by Wang (Integrating).  One of ordinary skill in the art would have been motivated to make this modification in order to enable collaboration between different people involved in the layout design process (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)

With regard to claim 3
wherein a manufacturer configures several alternative plants with the at least one machine component and correspondingly (Jiang Page 466, Right and Figure 10 various layout can be configured and evaluated interactively “By using the two planning modes, a set of alternative layout plans can be produced. The selection of the final plan lies with the users” 
    PNG
    media_image15.png
    501
    385
    media_image15.png
    Greyscale
)
wherein the virtual plant variations are transmitted, with the respective associated virtual 3D-machine measurement sheets, a plant operator and are optionally virtually arranged in the captured real surroundings (Jiang Page 459, Right the components are implemented as a web-based (via a network data connection) client/server framework (data transmitted to and from) “A web-based client/server framework was developed. As the layout plans are rendered in the real shop floor, the operators will evaluate these plans remotely on-site in the AR environment and provide feedback to the planners.”)

Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) does not appear to explicitly disclose: stores several virtual plant variations with respective associated virtual 3D-machine measurement sheets for a plant operator in a database.

However Wang (Integrating) teaches:
stores several virtual plant variations with respective associated virtual 3D-machine measurement sheets for a plant operator in a database, and (Wang (Integrating) Page 389, Right and Figure 1 a layout design is stored in a database (stores in a database) and the layout design can be changed (several virtual plant variations), where multiple changed versions could be stored at the same time “The relation of three modules is shown in Figure 1. The three modules share the same database. Once layout in one module is changed, the layout in another two modules will correspond to change” 
    PNG
    media_image16.png
    337
    489
    media_image16.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) with the method of storing changed layout design information in a database disclosed by Wang (Integrating).  One of ordinary skill in the art would have been motivated to make this modification in order to enable collaboration between different people involved in the layout design process (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”).

With regard to claim 4, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and further teaches: 
the steps are implemented on a mobile computer (Jiang Page 470, Left and Figure 9 the system is implemented with the shown hardware comprising a laptop 
    PNG
    media_image11.png
    236
    281
    media_image11.png
    Greyscale
)

Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) does not appear to explicitly disclose: wherein the at least one virtual 3D-machine measurement sheet is generated on a mobile computer and stored in a database on the mobile computer, and wherein on the mobile computer, the at least one associated virtual 3D-machine measurement sheet is retrieved from the database and virtually arranged in the captured real surrounding


wherein the at least one virtual 3D-machine measurement sheet is generated on a (Wang (Integrating) Page 391, Right any desired model can be imported into the database (generate virtual 3D-machine measurement sheets) for use by a designer in the virtual reality system “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models … Model information management is responsible to define, modify and delete the attributes of models by interactive way”, and Page 392, Left the models support a layout design which would meet certain criteria (from the task specifications) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
wherein on the mobile computer, the at least one associated virtual 3D-machine measurement sheet is retrieved from the database and virtually arranged in the captured real surroundings (Wang (Integrating) Page 389, Right a user selects models from a database (virtual 3D-machine measurements sheet retrieved from the database) “Each machine in the module is represented by a 2D model corresponding to a three –dimensional (3D) model used in the VR system. These models are stored in the model database.  When designers design the layout, they just select the model to be used in the model database by drag and drop.”, and Page 392, Left the selected models are used to create a layout design (virtually arranged in the captured real surroundings) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a beverage factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) with the method of selecting machine models from a pre-populated database for a layout design disclosed by Wang (Integrating).  One of ordinary skill in the art would have been motivated to make this modification in order to enable collaboration between different people involved in the layout design process (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)

With regard to claim 5, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and does not appear to 

However Wang (Integrating) teaches:
wherein the at least one machine component and/or the at least one virtual 3D-machine measurement sheet is stored in a database (Wang (Integrating) Page 391, Right any desired model can be imported into the database (virtual 3D-machine measurement sheets) for use by a designer in the virtual reality system “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models … Model information management is responsible to define, modify and delete the attributes of models by interactive way”, and Page 392, Left the models support a layout design which would meet certain criteria “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a beverage factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) with the method of selecting machine models from a pre-populated database for a layout design disclosed by Wang (Integrating).  One of ordinary skill in the art would have been motivated to make this modification in order to enable collaboration between different people involved in the layout design process (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791), and further in view of Finding et al. (US 2018/0253900) (henceforth “Finding (900)”).  Jiang, Delgado-Arana (065), Pokorny (791) and Finding (900) are analogous art since they are in the same field of factory planning, and since they solve the same problem of analyzing information regarding a new factory plan.

With regard to claim 7, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 6, and further teaches:
wherein the camera system is directly connected to the mobile computer (Jiang Figure 9 the web camera is connected to the laptop)

integrated in the mobile computer.

However Finding (900) teaches:
wherein the camera system is integrated in the mobile computer. (Finding (900) Paragraph 19 the camera is of a mobile computer device “AR devices allow a user to experience information, such as in the form of a three-dimensional virtual object overlaid on an image of a physical object captured by a camera of a display device (e.g., mobile computing device, wearable computing device such as a head mounted device).”
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) with the camera of a mobile computing device used in augmented reality disclosed by Finding (900).  One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to better experience information related to a machine in a factory (Finding (900) Paragraph 19-20 “Other AR applications allow a user to experience visualization of the additional information overlaid on top of a view or an image of any object in the real physical world. The virtual object may include a three-dimensional virtual object or a two-dimensional virtual object.  For example, the three-dimensional virtual object may include a three-dimensional view of a machine. … AR devices can also be used to provide instructions on how to operate machinery or tools in factory”, and Paragraph 24 “In another example, a factory worker may install a new production line and may want to share shut down and/or start up information with other workers”).

Claims 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Pokorny (791).  Jiang and Pokorny (791) are analogous art since they are in the same field of factory layout planning, and since they solve the same problem of determining an optimum factory layout.

With regard to claim 14, Jiang teaches a mobile computer for planning a plant …, comprising: (Jiang Page 458, Right “Section 6 introduces the AHFLE system (an AR-based hybrid approach to facility layout planning and evaluation), which implements the virtual model construction technique and the GMCC method”, and Figure 12 show a machine component being placed 
    PNG
    media_image1.png
    259
    313
    media_image1.png
    Greyscale
, and Figure 9 the user carries a laptop connected to the camera 
    PNG
    media_image11.png
    236
    281
    media_image11.png
    Greyscale
)
instruct the mobile computer to capture, at a plant operator's site, real surroundings for installing machine components with a camera system, (Jiang Figure 3 
    PNG
    media_image4.png
    336
    445
    media_image4.png
    Greyscale
, and Figure 9 and Page 470, Left “The hardware setup of the system is provided in Fig. 9. A head-mounted display (HMD) is used to capture live video streams and display the results to the users. The users can walk around the shop floor while they use AHFLE to design the layout plans” 
    PNG
    media_image5.png
    315
    377
    media_image5.png
    Greyscale
)
wherein virtual 3D-machine measurement sheets associated with the machine components (Jiang Page 468, Left “Virtual models of the new facilities to be laid out need to be constructed a priori. These models will be augmented onto the real shop floor for manipulation during the planning process”, and Figure 1 3D virtual models are inputs to an augmented shop floor 
    PNG
    media_image2.png
    553
    829
    media_image2.png
    Greyscale
, and Figure 6 the virtual model has a place in an actual shop floor (associated virtual 3D-machine measurement sheet) 
    PNG
    media_image3.png
    446
    669
    media_image3.png
    Greyscale
)
and comprising a geometrical model and further information, the further information including a machine type are (Jiang Figure 12 the virtual machine model has a bounding box (i.e. a simplified geometric representation defining a closed surface), and the bounding box is translucent such that the underlying model is also visible, where the underlying model implicitly corresponds to a machine type, and Table 2 the underlying model visible inside the bounding box would readily be identifiable as a machine type 
    PNG
    media_image7.png
    365
    766
    media_image7.png
    Greyscale
)
transmitted from a database via a network data connection to the mobile computer (Jiang Page 459, Right the components are implemented as a web-based (via a network data connection) client/server framework (data transmitted to and from), where the client computer could be the laptop (to the mobile computer) “A web-based client/server framework was developed. As the layout plans are rendered in the real shop floor, the operators will evaluate these plans remotely on-site in the AR environment and provide feedback to the planners.”)

Jiang does not appear to explicitly disclose: that the plant is in the field of a beverage processing industry; and a storage medium readable by the mobile computer, the storage medium comprising instructions readable by the mobile computer which are executable by the mobile computer to.  

However Pokorny (791) teaches:
a storage medium readable by the mobile computer, the storage medium comprising instructions readable by the mobile computer which are executable by the mobile computer to: (Pokorny (791) Paragraph 3 simulation software runs on a computer “A commercially available simulation program is described in http://www.ika.tz-dd.de; Mar. 20, 2003. This provides computer-assisted simulation of a machine arrangement, also termed process line in the following, having a plurality of processing machines coupled together”, and Paragraph 18 a simulation program is stored on a memory “A simulation device similarly provided in the machine simulation arrangement comprises … a fourth memory for storage of a simulation program.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang with the method of forming variations of machines in a packaging line disclosed by Pokorny (791).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently analyze the results of the variations in the machine components (Pokorny (791) Paragraph 49 “In this way it is possible to very simply and quickly carry out virtual displacement of elements of a process line in their physical arrangement and to calculate the result of the displacement and represent it to a user with respect to the external appearance within a virtual/reality environment”)

With regard to claim 15, Jiang in view of Pokorny (791) teaches all the elements of the parent claim 14, and further teaches: 
wherein the mobile computer is a laptop computer, a tablet computer, data goggles, or a smart phone (Jiang Figure 9 the user has a laptop). 

With regard to claim 16, Jiang in view of Pokorny (791) teaches all the elements of the parent claim 14, and further teaches:
wherein the virtual 3D-machine measurement sheets are virtually arranged in the captured real surroundings (Jiang Figure 12 shows virtual machine models alongside real machines in a single image to detect collision, as if the virtual model were alongside the real machine 
    PNG
    media_image6.png
    498
    293
    media_image6.png
    Greyscale
)

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pokorny (791) in view of Delgado-Arana (065), and further in view of Wang (Integrating), and further in view of Cagan.  Pokorny (791), Delgado-Arana (065), Wang (Integrating) and Cagan are analogous art since they are in the same field of factory planning, and since they solve the same problem of determining an optimum factory plan.

claim 12, Pokorny (791) teaches a computer for planning a plant in a field of a beverage processing industry, comprising: (Pokorny (791) Paragraph 12 “The present invention has the object of creating a computer-assisted simulation of a machine arrangement in which a flexible planning is made possible with consideration of changes in the physical arrangement of the individual machines within the machine arrangement”, and Paragraph 29 “The invention can be realized not only as hardware, i.e. by means of a specially equipped electrical circuit, but also as software or in desired parts as both hardware and software”, and Paragraph 56-57 beverage processing machines are arranged as variations using virtual reality (in a field of beverage processing) “According to an embodiment of the invention at least a part of the machines is arranged as one of the following machines: bottle erecting machine; material filling machine; cap sorting machine; cap aligning machine; bottle sealing machine … a building and/or the machine arrangement components of a machine arrangement as well as a virtual/reality planning system enables rapid and economic design or variation of a packaging line.”)
a storage medium readable by the computer, the storage medium comprising instructions readable by the computer which are executable by the computer to: instruct the computer to (Pokorny (791) Paragraph 3 simulation software runs on a computer “A commercially available simulation program is described in http://www.ika.tz-dd.de; Mar. 20, 2003. This provides computer-assisted simulation of a machine arrangement, also termed process line in the following, having a plurality of processing machines coupled together”, and Paragraph 18 a simulation program is stored on a memory “A simulation device similarly provided in the machine simulation arrangement comprises … a fourth memory for storage of a simulation program.”)

Pokorny (791) does not appear to explicitly disclose: configure, at a manufacturer's site, a plant in the field of the beverage processing industry with several machine components based on task specifications that include a machine type.

However Delgado-Arana (065) teaches:
configure, at a manufacturer's site, a plant that include a machine type, and to (Delgado-Arana (065) Paragraph 24 machines are configured based on the specific product batch scheduled to be manufactured “producing manufacturing schedules that reduce or limit changeover times by sequencing products having the same or similar product geometry to form production batches … thereby reducing idle time caused by changing or adjusting machines or tools in the process.”, and Paragraph 30 the particular batch can be linked to a machine type “Each machine type may be limited to processing a subset of product families and has a unique processing time for each product family”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the computing system to implement optimizing a beverage factory layout disclosed by Pokorny (791) with the method of configuring machines based on the specific product batch being manufactured (Delgado-Arana (065) Paragraph 24).

Pokorny (791) in view of Delgado-Arana (065) does not appear to explicitly disclose: automatically generate associated virtual 3D-machine measurement sheets from the task specifications, wherein the virtual 3D-machine measurement sheets are stored as alternative machine variations in a database for a plant operator.

However Wang (Integrating) teaches:
manually generate associated virtual 3D-machine measurement sheets from the task specifications (Wang (Integrating) Page 391, Right any desired model can be imported into the database interactively (manually generate associated virtual 3D-machine measurement sheets) for use by a designer in the virtual reality system “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models … Model information management is responsible to define, modify and delete the attributes of models by interactive way”, and Page 392, Left the models support a layout design which would meet certain criteria (from the task specifications) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
wherein the virtual 3D-machine measurement sheets are stored as alternative machine variations in a database for a plant operator (Wang (Integrating) Page 389, Right a user selects models from a database (stored in a database) “Each machine in the module is represented by a 2D model corresponding to a three –dimensional (3D) model used in the VR system. These models are stored in the model database.  When designers design the layout, they just select the model to be used in the model database by drag and drop.”, and Page 392, Left the selected models are used to create a layout design (alternative machine variations) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of configuring machines in a beverage factory based on a manufacturing task disclosed by Pokorny (791) in view of Delgado-Arana (065) with the method of selecting machine models from a pre-populated database for a layout design disclosed by Wang (Integrating).  One of ordinary skill in the art would have been motivated to make this modification in order to enable collaboration between different people involved in the layout design process (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)

Pokorny (791) in view of Delgado-Arana (065), and further in view of Wang (Integrating) does not appear to explicitly disclose: that the associated virtual 3D-machine measurements sheets are generated automatically from at least one configured machine component (see Claim Rejections - 35 USC § 112). 

However Cagan teaches:
automatically generate associated virtual 3D-machine measurement sheet from at least one configured machine component, (Cagan Page 608, Right a bounding surface is created for around a 3D model using a computer algorithm, where the computer algorithm could operate on the interactively imported models of Wang (Integrating) “The representation starts with an axial-aligned bounding box of the original object, and the box is recursively subdivided into eight octants”, and Page 603, Right the bounding surfaces can be boxes or tessellated triangles “To reduce the number of triangles to be checked in the intersection calculation, the bounding boxes of the objects and triangles are checked first for intersection”)
(Cagan Page 603, Right “To reduce the number of triangles to be checked in the intersection calculation, the bounding boxes of the objects and triangles are checked first for intersection”)

With regard to claim 13, Pokorny (791) in view of Delgado-Arana (065), and further in view of Wang (Integrating), and further in view of Cagan teaches all the elements of the parent claim 12, and further teaches: 
wherein the computer is a stationary computer (Pokorny (791) Paragraph 127-131 conventional personal computers are stationary “As described in http://www.ipa.fhg.de; Jul. 23, 2003 and connnercially available per se, the three-dimensional planning table 205 comprises several components, particularly … a conventional personal computer of appropriate capacity.”)

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Delgado-Arana (065), and further in view of Cagan et al. “A survey of computational approaches to three-dimensional layout problems” (henceforth “Cagan”), .

With regard to claim 17, Jiang teaches a mobile computer for planning a plant …, comprising: (Jiang Page 458, Right “Section 6 introduces the AHFLE system (an AR-based hybrid approach to facility layout planning and evaluation), which implements the virtual model construction technique and the GMCC method”, and Figure 12 show a machine component being placed 
    PNG
    media_image1.png
    259
    313
    media_image1.png
    Greyscale
, and Page 470, Left and Figure 9 the hardware setup comprises a laptop “”The hardware setup of the system is provided in Fig. 9. … The users can walk around the shop floor while they use AHFLE to design the layout plans. 
    PNG
    media_image5.png
    315
    377
    media_image5.png
    Greyscale
)
instruct the mobile computer to configure the plant … with at least one machine component based on constraints, and (Jiang Figure 5 
    PNG
    media_image17.png
    325
    603
    media_image17.png
    Greyscale
)
generate from at least one configured machine component at least one associated virtual 3D-machine measurement sheet, (Jiang Page 468, Left and Table 1 teaches manually generating a virtual 3D-machine measurement sheet “The interactive modeling module provides an implementation of the modeling method presented in Section 3. To build a primitive model, the users begin by choosing a primitive type, e.g., a plane, from the modeling commands and define the POIs by clicking the same points in the world CS from two different frames.”)
wherein the at least one virtual 3D-machine measurement sheet comprises a geometrical model and further information, the further information including a machine type (Jiang Figure 12 the virtual machine model has a bounding box (i.e. a simplified geometric representation defining a closed surface), and the bounding box is translucent such that the underlying model is also visible, where the underlying model implicitly corresponds to a machine type, and Table 2 the underlying model visible inside the bounding box would readily be identifiable as a machine type 
    PNG
    media_image7.png
    365
    766
    media_image7.png
    Greyscale
)
wherein real surroundings for the installation of at least one configured machine component are captured with a camera system, (Jiang Figure 3 
    PNG
    media_image4.png
    336
    445
    media_image4.png
    Greyscale
, and Figure 9 and Page 470, Left “The hardware setup of the system is provided in Fig. 9. A head-mounted display (HMD) is used to capture live video streams and display the results to the users. The users can walk around the shop floor while they use AHFLE to design the layout plans” 
    PNG
    media_image5.png
    315
    377
    media_image5.png
    Greyscale
)
wherein the virtual 3D-machine measurement sheet is virtually arranged in the captured real surroundings  (Jiang Figure 12 shows virtual machine models alongside real machines in a single image to detect collision, as if the virtual model were alongside the real machine 
    PNG
    media_image6.png
    498
    293
    media_image6.png
    Greyscale
)

Jiang does not appear to explicitly disclose: that the plant is configured with at least one machine component based on task specifications that include a machine type.

However Delgado-Arana (065) teaches:
configure the plant … with at least one machine component based on task specifications that include a machine type, and (Delgado-Arana (065) Paragraph 24 machines are configured based on the specific product batch scheduled to be manufactured “producing manufacturing schedules that reduce or limit changeover times by sequencing products having the same or similar product geometry to form production batches … thereby reducing idle time caused by changing or adjusting machines or tools in the process.”, and Paragraph 30 the particular batch can be linked to a machine type “Each machine type may be limited to processing a subset of product families and has a unique processing time for each product family”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang with the method of configuring machines based on the specific product batch being manufactured disclosed by Delgado-Arana (065).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently manufacture the product (Delgado-Arana (065) Paragraph 24).

Jiang in view of Delgado-Arana (065) does not appear to explicitly disclose: automatically generate from at least one configured machine component (see Claim Rejections - 35 USC § 112) at least one associated virtual 3D-machine measurement sheet.

However Cagan teaches:
automatically generate from at least one configured machine component at least one associated virtual 3D-machine measurement sheet, (Cagan Page 608, Right a bounding surface is created for around a 3D model using a computer algorithm, where the bounding box of Jiang could similarly be created “The representation starts with an axial-aligned bounding box of the original object, and the box is recursively subdivided into eight octants”, and Page 603, Right the bounding surfaces can be boxes or tessellated triangles “To reduce the number of triangles to be checked in the intersection calculation, the bounding boxes of the objects and triangles are checked first for intersection”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065) with the method of creating a bounding surface on a 3D model using a computer algorithm disclosed by Cagan.  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently compute intersections between the 3D model and other objects (Cagan Page 603, Right “To reduce the number of triangles to be checked in the intersection calculation, the bounding boxes of the objects and triangles are checked first for intersection”)

Jiang in view of Delgado-Arana (065), and further in view of Cagan does not appear explicitly disclose: wherein the at least one virtual 3D-machine measurement sheet is stored in a database on the mobile computer, and wherein the at least one 

However Wang (Integrating) teaches:
wherein at least one virtual 3D-machine measurement sheet is stored in a database on the (Wang (Integrating) Page 391, Right any desired model can be imported into the database (generate associated virtual 3D-machine measurement sheets) for use by a designer in the virtual reality system “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models … Model information management is responsible to define, modify and delete the attributes of models by interactive way”, and Page 392, Left the models support a layout design which would meet certain criteria (from the task specifications) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Cagan with the method of selecting machine models from a pre-populated database for a layout design disclosed by Wang (Integrating).  One of ordinary skill in the art would (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)

Jiang in view of Delgado-Arana (065), and further in view of Cagan, and further in view of Wang (Integrating) does not appear to explicitly disclose: that the plant is in a field of a beverage processing industry; and a storage medium readable by the mobile computer, the storage medium comprising instructions readable by the mobile computer which are executable by the mobile computer to:

However Pokorny (791) teaches:
for planning a plant in a field of a beverage processing industry (Pokorny (791) Paragraph 56-57 beverage processing machines are arranged as variations using virtual reality “According to an embodiment of the invention at least a part of the machines is arranged as one of the following machines: bottle erecting machine; material filling machine; cap sorting machine; cap aligning machine; bottle sealing machine … a building and/or the machine arrangement components of a machine arrangement as well as a virtual/reality planning system enables rapid and economic design or variation of a packaging line.”)
a storage medium readable by the mobile computer, the storage medium comprising instructions readable by the mobile computer which are executable by the mobile computer to: (Pokorny (791) Paragraph 3 simulation software runs on a computer “A commercially available simulation program is described in http://www.ika.tz-dd.de; Mar. 20, 2003. This provides computer-assisted simulation of a machine arrangement, also termed process line in the following, having a plurality of processing machines coupled together”, and Paragraph 18 a simulation program is stored on a memory “A simulation device similarly provided in the machine simulation arrangement comprises … a fourth memory for storage of a simulation program.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Cagan, and further in view of Wang (Integrating) with the computing system for forming variations of machines in a packaging line disclosed by Pokorny (791).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently analyze the results of the variations in the machine components (Pokorny (791) Paragraph 49 “In this way it is possible to very simply and quickly carry out virtual displacement of elements of a process line in their physical arrangement and to calculate the result of the displacement and represent it to a user with respect to the external appearance within a virtual/reality environment”)

With regard to claim 18, Jiang in view of Delgado-Arana (065), and further in view of Cagan, and further in view of Wang (Integrating), and further in view of Pokorny (791) teaches all the elements of the parent claim 17, and further teaches: wherein the mobile computer is a laptop computer, a tablet computer, data goggles, or a smartphone (Jiang Figure 9 the user has a laptop).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pai et al. “Virtual Planning, Control, and Machining for a Modular-Based Automated Factory Operation in an Augmented Reality Environment” teaches a rectangular bounding box around a model and blackened cubes to indicate collision. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129